Title: To Alexander Hamilton from Joseph Whipple, 16 March 1792
From: Whipple, Joseph
To: Hamilton, Alexander



Sir   (private)
Portsmo. New Hamp. March 16. 1792

On the 9th. of June last I had the honor to write you on the Subject of my emoluments as Collector of the Customs for the district of Portsmouth and transmitted you a Statement of them for one Year in Conformity with your Circular direction of the 14th. of April.
The Many important public matters which continually arrests your attention I imagine would hardly admit of your reporting on every Subject to which you had extended your intention of producing a reform—among those of the least importance to the public is possibly that which is the Subject of this letter. On this consideration, it is with difficulty that I can prevail on myself to address a private letter to you, but having conceived that further delay would be extremely injurious to my interest, and that an application to Congress was necessary as a ground of inquiry, and having transmitted a petition to be presented in which I have refered to the above mentioned Statement of emoluments, I have considered it as expedient to the purpose of my petition to request your obliging attention to it and that you will be pleased to make such remarks on the emoluments and the duties of the office, as shall appear on your examination to be requisite in order to obtain a just allowance. Indeed my principal reliance must be on your report—as but few members of the Legislature can be competent judges of the Value of the Services. I will not presume to remark on the mode—but only to observe that should such compensations as may be allowed, only look forward to future Services—the part time of more than two years and an half will remain uncompensated.
I intreat you to excuse this application & to believe me to be with Sentiments of respect & esteem   Sir   Your Mo. Ob: & hume serv
The Hon. Alex. Hamilton Esqr.
